Citation Nr: 1449058	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-29 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for bilateral foot disability.

3.  Entitlement to service connection for bilateral knee disability.

4.  Entitlement to service connection for bilateral shoulder disability.

5.  Entitlement to service connection for erectile dysfunction to include as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  The hearing transcript is associated with the electronic file.  At the hearing, the Veteran withdrew his claims for hearing loss disability, left eye disability, left elbow disability, hypertension, sleep apnea, asthma, hemorrhoids, and headaches.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Therefore, the Board will not address these issues.

In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal except as to the Board hearing transcript.

The issue of service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  A chronic low back disability is not etiologically related to service, and arthritis is not shown within the initial post separation year.

2.  Neither a right nor left foot disability is shown during the pendency of this appeal.

3.  Neither a right knee nor left knee disability is etiologically related to service, and arthritis is not shown within the initial post separation year.

4.  Neither a right shoulder nor left shoulder disability is etiologically related to service, and arthritis is not shown within the initial post separation year.


CONCLUSIONS OF LAW

1.  The criteria for service connection for low back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for bilateral foot disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for bilateral shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in a September 2008 letter, prior to the rating decision on appeal.
VA also met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  VA provided the Veteran a hearing on appeal.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.

It is noted that, under 38 C.F.R. § 3.103(c)(2), a VLJ who conducts a hearing must fulfill two duties:  First, the VLJ must fully explain the issues and, second, the VLJ must suggest the submission of evidence that may have been overlooked.  Here, the VLJ correctly identified the issues on appeal and elicited testimony from the Veteran on whether there existed outstanding evidence in support of his claims to include nexus-type evidence.  The VLJ further elicited testimony clarifying the Veteran's report of in-service injury.  Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See also, Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Accordingly, the Board will address the merits of the claim.

II.  Claims for Service Connection

The Veteran seeks service connection for disability of the low back, feet, knees, and shoulders.  He testified in July 2013 that he has had problems with the low back, feet, knees, and shoulders since service, related to work on the flight line and due to a 12-13 foot fall from an aircraft wing.  The Veteran described his fall in detail during his July 2013 hearing, and reported that his supervisor told him to take a couple Aspirin and return to work.  The Veteran averred that his back, foot, knee, and shoulder symptoms pre-dated his 2003 motorcycle accident, but acknowledged that they were worsened by that event.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the Federal Circuit decision in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), recently held the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as, arthritis.

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 



Low Back

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for low back disability.  A chronic low back disability is not shown in service, arthritis is not shown within the initial post separation year, and the currently shown low back disorder has not been etiologically related to service.

Although STRs reflect a few documented complaints of low back pain, these complaints reflect suggest an acute low back strain and no chronic low back disorder is shown.  In November 1979, the Veteran complained of low back pain of 5 days duration; he denied a history of injury and the assessment was muscle strain.  On May 4, 1988, he reported low back pain of 1.5 weeks' duration; the assessment was "acute" lumbar strain.  On May 20, 1988, the Veteran presented with complaint low back pain of 2 weeks' duration.  He denied a history of chronic back problems.  Objectively, there was full range of motion, normal curvature of the spine, and negative straight leg raises.  There was slight tenderness.  The assessment was lumbosacral strain.  He was treated with Naprosyn.  An August 1990 treatment note reflects low back pain associated with a urinary tract infection.

STRs include reports of periodic examination dated in June 1975, June 1979, and September 1985, which reflect normal clinical evaluation of the spine.  Moreover, the Veteran denied recurrent back pain on the history part of the examinations dated in 1975 and 1979; there was no report of medical history associated with the 1985 examination.  Also, report of retirement examination dated in March 1990 reflects normal clinical evaluation of the spine and Veteran denied recurrent back pain and arthritis on the history part of that examination.

Additionally, post-service treatment records show that the Veteran sustained serious injuries from a motor vehicle accident in November 2003 although no specific back injuries were noted.  Nearly 20 years after service retirement, complaints of low back pain are first documented in non-VA treatment records dated in 2008.  These records do not reflect any history of back symptoms dating to service to include any in-service back injury.
While report of VA examination dated in November 2009 reflects onset of back problems in 1972, and shows x-ray findings for mild degenerative changes along with a diagnosis for lumbar spine degenerative joint disease, the examiner found that the condition was not related to service.  Specifically, he opined that the disorder was "not caused by or a result of service," noting that there was "No diagnosis of any chronic lumbar spine condition while in service, none noted on separation exam, and none mentioned by [the] veteran in separation medical questionnaire."

The Board accepts that the Veteran is competent to report any injury, symptoms, and treatment involving his low back.  See Layno, supra.  However, to the extent that the Veteran reports chronic low back symptoms since an injury to the back in 1972, the Board finds that he is not credible because he denied recurrent back pain on various medical histories accompanying examination reports with normal clinical findings for the spine, and he never reported any back injury during his military service to include when otherwise seeking treatment for back complaints.  This, coupled with the absence of any documented medical complaints, treatment, or findings for abnormal pathology of the low back for nearly 20 years following his service retirement, weighs against his report of chronic low back problems since an in-service injury or otherwise related to his military service (i.e. working the flight line).  Therefore, his statements have limited probative value.

The Board has considered the Veteran's sworn testimony, but finds that he is not competent to opine on any etiological relationship between his service duties to include the back injury and any current disability of the low back.  This is because the degenerative joint disease is not susceptible to lay observation, unlike a broken leg.  Although the Veteran is competent to report pain and pain may be present when there is arthritis, arthritis is diagnosed by x-ray rather than on complaints of pain alone.  Therefore, the Board finds that the Veteran is not competent to relate his low back disorder to service to include any incident of service.  His opinion in this regard has no probative value.

To the extent that STRs document the existence of low back pain, diagnosed as lumbar strain, the Board finds that the condition was acute and transitory.  This conclusion is supported by the use of the term "acute" in the service diagnosis and the Veteran self-denial of recurrent back pain on his periodic service examination histories to include on his service retirement examination in 1990.  While the Board acknowledges the Veteran's testimony that he received only a cursory retirement examination upon leaving the military, this does not explain his unqualified denial of recurrent back pain at that same time.

The Board assigns greater probative value to the Veteran's STRs and the negative VA medical opinion as they were prepared by medical professionals after examination of the Veteran.  The STRs are highly probative as they provide a picture of the Veteran's physical state during service and at retirement, and bear upon the Veteran's report of having had chronic back problems since a back injury in 1972 in service.  The VA medical opinion is more probative than the unsupported medical opinion of the Veteran because it was prepared after review of the STRs and post service treatment records, with consideration of a medical history obtained from the Veteran, and following a physical examination of the Veteran.  The medical opinion is further supported by a rationale.  There is no contrary favorable medical opinion in this matter.

Accordingly, the claim is denied.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; Gilbert supra. at 53 (1990).

Feet

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against service connection for bilateral foot disability.  Neither a right nor left foot disability is not shown in service or during the appeal period of the claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board accepts that the Veteran is competent to report bilateral foot pain since service.  Layno, supra.  However, this is not a disability within the meaning of the applicable legislation.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Pain, alone, without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez, supra at 285.

Lastly, the Board observes that STRs reflect normal clinical evaluation of the feet on examination reports dated in June 1975, June 1979, and September 1989; the Veteran denied foot trouble on the history part of the examinations in 1975 and 1979.  While the Veteran reported foot trouble since 1986 on his retirement examination dated in March 1990, clinical evaluation was normal and the examiner noted that bilateral foot pain was due to unknown reasons.  Post service treatment records reflect no complaints or findings for abnormal pathology of either foot.  Report of VA examination dated in November 2009 reflects no underlying pathology to account for the Veteran's report of bilateral foot pain.  Foot exam was normal.

Accordingly, the claim is denied.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; Gilbert supra. at 53 (1990).

Knees

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for disability of the right and left knee.  A chronic disability is not shown for either knee in service and arthritis is not shown within the initial post separation year.  Also, neither the right nor the left knee disorders currently shown are etiologically related to service.

STRs reflect that, on June 1979 examination, left knee crepitus was found and it was noted that the Veteran had pain with deep knee exercise.  Bilateral knee x-ray study was negative at that time.  Reports of examination dated in June 1975, June 1979, and September 1989 reflect normal clinical evaluation of the lower extremities; and the Veteran denied joint and knee trouble on the history part of the examinations in 1975 and 1979.  Although the Veteran reported swollen or painful joints on his service retirement examination dated in March1990, he denied knee trouble and the examiner explained that his history involved the shoulders.  Moreover, clinical evaluation of the lower extremities was normal.

The post service medical evidence includes private treatment records that are essentially silent for knee complaints, treatment, and findings except that there was an impression for "Right floating knee status post retrograde IM femoral nailing, antegrade IM segmental tibial nailing," following the Veteran's motor vehicle accident in November 2003.  Report of VA examination dated in November 2009 reflects findings for right knee degenerative joint disease and left knee patella spur.  However, the VA examiner opined that these disorders were not related to service, noting the absence of any chronic disorder in service including at the Veteran's service retirement examination.

The Veteran testified that he had injury to the knees during a fall in service, and that his duties were hard on the knees.  The Board accepts that the Veteran is competent to report injury, symptoms, and treatment.  See Layno, supra.  However, to the extent that the Veteran reports chronic knee symptoms since an injury in 1972, the Board finds that he is not credible because he denied knee problems on medical histories dated in 1975, 1979, and 1990, and because the accompanying examination reports showed normal clinical findings for the lower extremities.  This, coupled with the absence of any documented medical complaints, treatment, or findings for abnormal pathology of the knees prior to the Veteran's motor vehicle accident in 2003, weighs against his report of chronic knee problems dating to service or an in-service injury.

The Board has considered the Veteran's sworn testimony, but finds that he is not competent to opine on any etiological relationship between service, to include a bilateral knee injury, and any current disability of either knee.  This is because degenerative joint disease and patella spur are not susceptible to lay observation, unlike a broken leg.  Competency in regards to observing or feeling pain may not be equated with competency to diagnose underlying pathology responsible for the pain.  In this regard, the Board finds that the Veteran lacks the requisite medical training to provide a competent opinion on the etiology of his bilateral knee disability.  Therefore, his opinion concerning the etiology of his disorders has no probative value.

Here, the Board assigns greater probative value to the Veteran's denial of knee problems in service to include on service retirement examination in March 1990 as these statements were made by the Veteran himself in the context of providing medical information about his health and any medical problems.  Although the Veteran argues that his retirement examination was cursory at best and insufficient to diagnose any disorder, this does not explain the Veteran's denial of problems on his self-prepared medical history.

Also, the Board finds that the Veteran's STRs, which show normal clinical evaluation of the knees on service retirement in March 1990, and the negative VA medical opinion are highly probative as they were prepared by medical professionals after examination of the Veteran.  The STRs are highly probative as they provide a picture of the Veteran's physical state during service and at retirement, and bear upon the Veteran's report of having had chronic knee problems since a 1972 injury to the knees in service.  The VA medical opinion is more probative than the unsupported medical opinion of the Veteran because it was prepared after review of the STRs and post service treatment records, with consideration of a medical history obtained from the Veteran, and following a physical examination of the Veteran.  The medical opinion is further supported by a rationale.  There is no favorable medical opinion in this matter.

Accordingly, the claim is denied.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; Gilbert supra. at 53 (1990).

Shoulders

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for bilateral shoulder disability.  A chronic shoulder disability is not shown in service and arthritis is not shown with in the initial post separation year.
STRs reflect bilateral shoulder complaints in 1989.  In March 1989, the Veteran reported bilateral shoulder pain for 3 months, described as constant, and assessed as bursitis.  However, report of examination dated in September 1989 reflects normal clinical evaluation of the upper extremities and the Veteran denied painful or "trick" shoulder on the history part of that examination.  While Veteran denied painful or "trick" shoulder on the history part of his March 1990 retirement examination, he reported swollen or painful joints and the examiner explained that the Veteran had had "inflammation of both shoulder joints ,1989, treated with Intex with fair results" and that the Veteran had "pain still in (R) shoulder from to time.  NC."  Clinical evaluation of the upper extremities was normal.

Post service treatment records show no documented complaints or findings for the shoulder prior to the Veteran's November 2003 motor vehicle accident.  Treatment records associated with medical care following the November 2003 motor vehicle accident reflect findings for right shoulder deformity, dislocated AC joint, shoulder pain, and right AC joint separation along with possible rotator cuff tear.  An MRI of the right shoulder dated in December 2003 showed tendinosis, AC separation and coracoclavilar joints, and subacromial-subdeltoid bursitis.  These records reflect no history of right or left shoulder problems dating to service or any history for prior injury to either shoulder.

While the evidence of record shows that the Veteran was diagnosed with right shoulder AC (acromioclavicular) separation and AC joint degenerative joint disease on VA examination in November 2009, the examiner opined that these disorders were not etiologically related to service, noting the absence of any chronic disorder in service including at the Veteran's service retirement examination.

The Board finds that the Veteran is competent to report his shoulder symptoms, treatment, and date of onset.  However, to the extent that the reports chronic bilateral shoulder problems since service or a 1972 injury in service, the Board finds that he is not credible in view of the his denial of shoulder problems on the medical histories dated in 1989 along with the normal clinical evaluations of the upper extremities in 1989 and in 1990.  Also, there is no history of shoulder injury when the Veteran presented for shoulder complaints in 1989 or history of shoulder problems in the medical records associated with the treatment of his motor vehicle injuries in 2003.  Therefore, the Board finds that the Veteran's statements in this regard have diminished probative value.

Also, the Board finds that the Veteran is not competent to relate any currently shown disability of either shoulder to service or any incident of service.  The Veteran lacks the requisite medical expertise and his disorders are not susceptible to lay observation.

The Board assigns greater probative value to the STRs, which reflect no chronic shoulder disorder, to include at service retirement in March 1990, and the negative VA medical opinion.  This evidence is highly probative as the STRs and VA medical opinion were prepared by medical professionals after examination of the Veteran.  The VA medical opinion is more probative than the unsupported medical opinion of the Veteran because it was prepared after review of the STRs and post service treatment records, with consideration of a medical history obtained from the Veteran, and following a physical examination of the Veteran.  The medical opinion is further supported by a rationale.  There is no favorable medical opinion in this matter.

Accordingly, the claim is denied.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; Gilbert supra. at 53 (1990).


ORDER

Service connection for low back disability is denied.

Service connection for bilateral foot disability is denied.

Service connection for bilateral knee disability is denied.

Service connection for bilateral shoulder disability is denied.

REMAND

The Veteran seeks service connection for erectile dysfunction to include as secondary to service-connected diabetes mellitus.  Although VA obtained a VA medical opinion on this matter in February 2011, the VA medical opinion is inadequate as it does not address whether the Veteran's erectile disorder is aggravated (permanently worsened) by service-connected diabetes mellitus.  It is not sufficient for the examiner to simply conclude that the claimed disorder is not proximately due to service-connected disability.  Also, the Board observes that the VA medical opinion does not comment on the favorable medical opinion dated in May 2010, wherein T. Puckett, D.O., stated that "This condition [erectile dysfunction] is a common complication of diabetes making it very reasonable to assume a connection between the two diagnoses."

Accordingly, the case is REMANDED for the following action:

1.  The February 2011 VA medical opinion concerning erectile dysfunction should be returned to the examiner for an addendum that answers the following: (a) Whether erectile dysfunction is as likely as not (50 percent probability or greater) proximately due to service-connected type II diabetes mellitus; and (b) Whether erectile dysfunction is as likely as not aggravated (permanently worsened) by service-connected type II diabetes mellitus.

The claims files along with any pertinent evidence located in the electronic file not included in the claims file should be reviewed by the examiner.  The examiner should consider the favorable medical opinion of Dr. Puckett dated in May 2010 and explain why she disagrees with that opinion.

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all opinions is required.  That is, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  After completion of the above development, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


